Filed 4/20/22 P. v. Walters CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                B315486

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. NA116632)
         v.

DAMIAN DENNIS WALTERS,

         Defendant and Appellant.


THE COURT:
      Defendant and appellant Damian Dennis Walters
(defendant) appeals his judgment of conviction entered upon a
plea of no contest. His appointed counsel filed a brief pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues.
On January 25, 2022, we notified defendant of his counsel’s brief
and gave him leave to file, within 30 days, his own brief or letter
stating any grounds or argument he might wish to have
considered. That time has elapsed, and defendant has submitted
no brief or letter. We have reviewed the entire record, and
finding no arguable issues, we affirm the judgment.
       In March 2021, defendant was charged in a complaint with
four counts of use of tear gas on a person in violation of Penal
Code section 22810, subdivision (g)(1),1 a felony (counts 1, 3, 6 &
9). Count 5 of the complaint charged stalking in violation of
section 646.9, subdivision (a), a felony, alleging that between
August 1, 2020, and January 7, 2021, defendant willfully,
maliciously, and repeatedly followed and harassed Kathryn E.
and intentionally made a credible threat that placed her in
reasonable fear for her safety and the safety of her immediate
family. Defendant was also charged with three counts of cruelty
to an animal, each count involving a different dog, one of them
Kathryn E.’s dog, in violation section 597, subdivision (a), a
misdemeanor (counts 2, 4 & 7); and two counts of attempted
cruelty to an animal, each count involving a different dog, in
violation sections 664 and 597, subdivision (a), a misdemeanor
(counts 8 & 10).
       On July 7, 2021, at the time scheduled for the preliminary
hearing, defendant entered into a plea agreement in which he
agreed to plead guilty or no contest to counts 2 and 5, in exchange
for the dismissal of the remaining counts. Pursuant to the
agreement, imposition of sentence would be suspended,
defendant would receive credit for time served, he would be
placed on felony probation for two years and misdemeanor
probation for one year, and he would submit to a 10-year
protective order regarding Kathryn E. Conditions of probation
also included completion of 24 classes regarding animal cruelty;
26 Alcoholics Anonymous classes; and restrictions on possessing


1     All further statutory references are to the Penal Code,
unless otherwise indicated.




                                2
weapons, including pepper spray. Defendant was informed of his
rights and the consequences of his plea. He then entered a plea
of no contest to counts 2 and 5, and the trial court sentenced him
as agreed.
       Defendant filed a timely notice of appeal claiming that the
appeal challenges the validity of the plea. He had requested a
certificate of probable cause, which the trial court denied. Upon
receipt of defendant’s notice of appeal, this court entered an order
limiting the appeal to issues that do not require a certificate of
probable cause.2
       We have examined the entire record and are satisfied that
defendant’s appellate counsel has fully complied with his
responsibilities and that no arguable issue exists. We conclude
that defendant has, by virtue of counsel’s compliance with the
Wende procedure and our review of the record, received adequate
and effective appellate review of the judgment entered against
him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
       The judgment is affirmed.




____________________________________________________________
LUI, P. J.            CHAVEZ, J.            HOFFSTADT, J.


2    Prior to the appointment of counsel, defendant filed a
motion in this court to withdraw his plea. Such a motion must be
made in the trial court. (See § 1018.)
      The denial of a certificate of probable cause cannot be
circumvented by “strategic maneuverings.” (People v. Manriquez
(1993) 18 Cal.App.4th 1167, 1170.)




                                 3